DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170124269 A1 (McNair), in view of Lakkaraju, H., Bach, S.H. and Leskovec, J., 2016, August. Interpretable decision sets: A joint framework for description and prediction. In Proceedings of the 22nd ACM SIGKDD international conference on knowledge discovery and data mining (pp. 1675-1684) (Lakkaraju) and in further view of Aggarwal, C.C., Bhuiyan, M.A. and Hasan, M.A., 2014. Frequent pattern mining. Springer, Cham (Aggarwal).
Regarding Claims 1, 8 and 15, McNair teaches:
An interpretable decision set ("IDS") generator comprising: a class determination module for determining multiple classes for electronic data items, each class including a subset of the electronic data items that meet a condition having a particular attribute value; a frequent itemset mining ("FIM") module for determining, for each class, a class- specific candidate ruleset, each candidate rule in the class-specific candidate ruleset indicating a respective additional condition for the class; a differential IDS module for iterating, for each candidate rule in the class- specific candidate ruleset for each class, a differential analysis of the class-specific candidate ruleset, wherein each iteration of the differential analysis includes: calculating a first difference between a first pair of result values computed using a first testing ruleset, calculating a second difference between a second pair of result values computed using a second testing ruleset, and modifying, responsive to determining that a probability function computed from the first and second differences is greater than or equal to a threshold probability, the first testing ruleset to include the candidate rule; and wherein the IDS generator is configured for (i) generating, for each class, a class-specific optimized ruleset based on the modified first testing ruleset, and (ii) generating an optimized interpretable decision set based on a combination of the class-specific optimized rulesets for the multiple classes (McNair: Figs. 1A-E, a system configuration that takes patient records and knowledge generated through these records to create updated rulesets, these updated rulesets are used for future patient prediction; Figs. 4A-B, the system determines frequent item-sets (i.e. class-specific candidate rulesets) based on reference set in steps 40110-40140; associate the frequent item-sets (i.e. frequent itemset mining “FIM”) with decision support event (i.e. prediction) and makes predictions of patient in the target population in steps 40150-40170).
McNair does not teach explicitly on optimizing ruleset based on candidate rules. However, Lakkaraju teaches (Lakkaraju: sections 3-4; an optimization of interpretable decision sets; the method follows two step approaches that first use frequent itemset mining “FIM” to extract itemsets S (i.e. class-specific candidate rulesets for the multiple classes of the dataset), and then apply an optimization process to select a set of rules that form an interpretable decision set based on the candidate ruleset; the optimization process uses an object function with a performance impact threshold, e.g. decision sets with a smaller number of rules, fewer predicates in its rules, decision sets with rules that do not overlap in the feature space; decision set to have at least one rule that predicts each class and rules with small incorrect-cover sets and correctly cover data pints with at least one rule; optimization yields an optimized IDS for machine learning based mining processing, section 4.2 where optimization process is a process to add or remove candidate rule based on performance impact on the object function, and the optimized IDS R is a set of rules of input set of itemsets S as summarize in Table 1)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McNair with optimizing ruleset based on candidate rules as further taught by Lakkaraju. The advantage of doing so is to provide a mechanism of formalize decision set learning through an objective function that simultaneously optimizes accuracy and interpretability of the rules  (Lakkaraju: Abstract).
McNair does not teach explicitly on FIM scheme. However, Aggarwal teaches (Aggarwal: Chapter 2).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify McNair with FIM scheme as further taught by Aggarwal. The advantage of doing so is to provide a multiple ways to generate frequency itemset in consideration of complexity and efficiency.
Regarding Claims 4, 11 and 18, McNair as modified teaches all elements of Claims 1, 8 and 15 respectively. McNair as modified does not teach explicitly on using hashing map to store data. However, Meier teaches:
The method of claim 1, the operations further comprising generating, for each class of the multiple classes of electronic data items, at least one hash map that stores a support count or an itemset count for each candidate rule (Aggarwal: p25-26, hash map is created to store itemsets. It is further noted that hashing table/map is a known data structure of storing data in an associative manner).
Regarding Claims 5, 12 and 19, McNair as modified teaches all elements of Claims 1, 8 and 15 respectively. McNair as modified further teaches:
The method of claim 1, the operations further comprising generating a global hash map that stores a global support count or a global itemset count of the electronic data items (Aggarwal: p25-26, hash map is created to store itemsets. It is further noted that hashing table/map is a known data structure of storing data in an associative manner).
Regarding Claims 6, 13 and 20, McNair as modified teaches all elements of Claims 1, 8 and 15 respectively. McNair as modified further teaches:
The method of claim 1, wherein determining the class-specific candidate ruleset for a respective one of the multiple classes is based on: a subset of the electronic data items corresponding to the respective class, wherein the subset of the electronic data items omits others of the electronic data items that do not meet the condition for the respective class, and a respective occurrence threshold associated with the respective class (Lakkaraju: section 5, candidate itemsets are determined through the Apriori algorithm that uses a level-wise approach in which all frequent itemsets of length K are generated before those of length (K+1), and each candidate itemset is then validated (i.e. vs. a threshold) against the transaction databased by counting its support (i.e. class based)).
Regarding Claims 7 and 14, McNair as modified teaches all elements of Claims 1 and 8 respectively. McNair as modified further teaches:
The method of claim 1, wherein one or more of the class-specific candidate rulesets for the multiple classes is determined via a parallel instance of frequent itemset mining implemented by the IDS generator (Aggarwal: p245).
Allowable Subject Matter
The Claims 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649